Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of claims 4-18 without traverse has been acknowledged. Applicant’s election of the configuration of claim 7 and the prompt message in claim 12 – “an instruction to commence testing for PdG by utilizing a single diagnostic test from a plurality of diagnostic tests each configured to evaluate for the presence of PdG at a threshold following a positive result for LH on a diagnostic test obtained within the same menstrual cycle”. 

3.	Since Applicants have added new claims 21-36, a new restriction requirement follows. 

Election/Restriction
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 4-14 and 16-18, drawn to a fertility tracking system for evaluating a menstrual cycle, classified in G01N33/54388.
II. Claims 21-36, drawn to a fertility tracking system for evaluating a menstrual cycle, classified in G01N33/76. 

The inventions are independent or distinct, each from the other because:
I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects. The inventions as claimed have different modes of operation and function. For example, Group I requires an application configured to capture an image of each diagnostic test following the application of a urine sample to the diagnostic test which is not required in the system of Group II and Group II requires an optical reader that provides a wavelength of light selected based on the excitation wavelength of a label for each hormone or hormonal analyte to be detected and illuminates the result indication line for each hormone or hormonal analyte to provide an indication for the presence of absence of the hormone or hormonal analyte which is not required in the system of Group I. 

6.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.) the inventions have acquired a separate status in the art in view of their different classification
b.) the inventions have acquired a separate status in the art due to their recognized divergent subject matter

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


	If Group I is selected, a single species must be selected from each of the groups below: 
Species Group A: Drawn to the application configuration. A single species must be elected from one of the configurations of claim 7 or claim 8. 
Species Group B: Drawn to the configuration of the application to display a prompt on the graphical user interface. A single species must be elected from one of the prompt messages present in claim 12. 
	If Group II is selected, a single species must be selected from each of the groups below: 
		Species Group A: Function of the data analyzer. A single species must be selected from one of the functions in claim 31 or claim 32. 
		Species Group B: Drawn to the isotype of anti-PdG antibodies. A single species must be selected from IgG1, IgG1 Kappa, IgG2a, IgG2b, and IgG2c in claim 35. 
		Species Group C: Drawn to what PdG in conjugated to. A single species must be selected from globulin, bovine serum albumin, ovalbumin, or keyhole limpet hemocyanin in claim 35. 
		Species Group D: Drawn to the configuration of the application to display a prompt on the graphical user interface. A single species must be elected from one of the prompt messages present in claim 36. 


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 4-6, 9-11, 13, 14, 16-18, 21-30, 33, and 34 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a.) the species require a different field of search (e.g., searching different classes/subclasses or CPC symbols or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



11/15/2021